Citation Nr: 0010611	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  96-48 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated at 50 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.  His appeal comes before the Board of Veterans' Appeals 
(BVA or Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's PTSD has totally impaired his ability to 
establish and maintain effective or favorable relationships 
with people, and the psychoneurotic symptoms are of such 
severity and persistence that there is total impairment in 
the ability to obtain or retain employment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.125-4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and capable of 
substantiation and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, the VA must assist him in developing facts 
pertinent to that claim.  The veteran has been afforded an 
examination and treatment records have been obtained.  The 
Board is satisfied that all available relevant evidence has 
been obtained regarding the claim, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

During the pendency of the veteran's appeal, the rating 
criteria for evaluating psychiatric disorders was changed, 
effective November 7, 1996.  See 61 Fed. Reg. 52,695 (1996) 
(codified at 38 C.F.R. § 4.130).  In Karnas v. Derwinski, 
1 Vet. App. 308 (1991), it was held that when the law or 
regulations change after a claim has been filed, but before 
the appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  See DeSousa v. Gober, 10 Vet. App. 
461, 465-67 (1997).  However, in Rhodan v. West, 12 Vet. App. 
55, (1998), it was held that the new rating criteria 
regarding mental disorders could not have retroactive 
application prior to November 7, 1996.  Therefore, in this 
case, the Board has considered the veteran's service-
connected PTSD under the old criteria both prior to and from 
November 7, 1996, and under the new criteria as well from 
November 7, 1996.  Nevertheless, the Board is of the opinion 
that the veteran's claim can be resolved under the criteria 
in effect prior to November 7, 1996.  

The 50 percent evaluation currently assigned was warranted 
where the ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and by reason of the psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation contemplates severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people, and psychoneurotic symptoms of 
such severity and persistence they severely impair the 
ability to obtain or retain employment.  In order for the 
veteran to be awarded a 100 percent schedular evaluation 
under Diagnostic Code 9411, he must be totally isolated in 
the community, or exhibit totally incapacitating 
psychoneurotic behavior equating to a profound retreat from 
mature behavior, or be demonstratively unable to obtain or 
retain employment.  He only need meet one of these criteria.  
See Johnson v. Brown, 7 Vet. App. 95 (1994).  

A VA examination performed in April 1996 indicates that the 
results of psychological testing were not interpretable, but 
that the results could be a "cry for help" or an indication 
that the veteran "subjectively feels a great deal of 
psychological turmoil."  Following the examination the 
examiner commented that the veteran was "socially isolating 
himself and has few friends and demonstrates at least 
moderate difficulty in social and occupational functioning."  
The GAF was 55.

An October 1996 statement from the veteran's outpatient 
therapist, Teresa O'Brien, related that the veteran's PTSD 
was severe and complicated by anxiety and depression.  A 
November 1996 examination performed by Rosa Kathleen Riggs, 
Ph.D., M.D., indicated that the veteran's PTSD was severe.  
Dr. Riggs offered an opinion that the veteran was "100% 
totally and permanently disabled."

A September 1998 VA examination shows that on examination the 
veteran had a tendency to become agitated, but could be 
redirected.  His speech was rambling at times and loud, but 
mostly coherent.  The veteran reported seeing shadows and 
hearing noises.  His affect was constricted and his mood was 
liable.  There was a tendency to think at concrete levels.  
Following the examination the PTSD was described as chronic 
and the GAF was 55.

An October 1998 letter from the veteran's outpatient 
therapist demonstrates that the veteran's PTSD was severe, 
especially because it was complicated by anxiety and 
depression.  The veteran attended bimonthly therapy groups.  
His sleep was disturbed and non-restful.  His symptoms 
included hypervigilance, anxious anticipation, intrusive 
thoughts of Vietnam experiences, as well as catastrophizing 
cognitive distortions of Vietnam.  He had a tendency to avoid 
public surroundings and family situations that contributed to 
his depressed mood.

A letter dated November 1998 shows that the veteran was a 
regular patient at the VA clinic in Louisville since May 
1997, and that he had suffered from hypertension controlled 
by medication.  He had rather severe hyperlipidemia, under 
control with a low cholesterol diet.  His most disabling 
problem was that of panic attack disorder with underlying 
PTSD.

During a private psychiatric examination in June 1999, the 
veteran stated that his sergeant was killed within a few days 
of being sent home, and that the sergeant would have lived 
had he not come to visit the veteran at that time.  The 
veteran also said that he had seen many fellow servicemen 
killed during his tour in Vietnam.  He reported that he began 
using marijuana and alcohol while he was in service, and that 
in the early 1980's he began to use cocaine, which eventually 
resulted in his incarceration for 52 months.  He began to 
work for his brother in the trucking industry after his 
release, but he had an extreme reaction to witnessing the 
death of a man in an automobile accident, and his brother 
would no longer hire him for that position.  The examiner 
reported that the veteran has never married and he has no 
children.  He lives above a pump house behind his mother's 
home.  The veteran reported that he has nightmares about 
Vietnam, and his brother took away his guns so that he could 
not kill himself.  He stated that he does not like Asians and 
he must watch his back all the time.  He does not trust 
anyone else, and he does not like people or being around 
them.  He gets irritable and he throws things.  He reported 
he cries for no reason and he feels worthless, useless, 
hopeless, tired, weak, and exhausted.  The examiner reported 
that the veteran's Global Assessment of Functioning (GAF) 
score was between 39 and 45, depending on the day.

The Diagnostic and Statistical Manual of Mental Disorders, 
4th Ed. (DSM-IV), reflects that a score of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peer or coworkers).  A GAF score of 
41 to 50 reflects serious symptoms or any serious impairment 
in social, occupational, or school functioning, such as no 
friends or unable to keep a job.  A GAF score of 31 to 40 
reflects that the veteran's behavior is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  

Based on this evidence, the Board is of the opinion that 
there is a question as to which of two disability evaluations 
most nearly approximates the veteran's overall disability 
picture.  On one hand there are VA examinations which 
indicate that the symptomatology associated with the 
veteran's PTSD is consistent with the currently assigned 50 
percent evaluation.  In this regard, VA examinations 
performed in April 1996 and September 1998 assigned GAF 
scores of 55.  On the other hand, private psychiatric 
examinations and statements from the veteran's outpatient 
therapist indicate that the veteran's PTSD is severe.  As 
such, the Board believes that there is a relative balance of 
evidence that demonstrates that the veteran is entitled to at 
least a 70 percent evaluation for his PTSD.  

However, there is also evidence that demonstrates that the 
veteran is entitled to a 100 percent evaluation for PTSD 
under the criteria in effect prior to November 7, 1996.  
There is the most recent GAF score of 39 to 45 and the 
opinion of Dr. Riggs that the veteran is "100% totally and 
permanently disabled."  In addition, the April 1996 VA 
examination reported that the veteran is "socially isolating 
himself and has few friends."  Therefore, resolving all 
doubt in the veteran's favor as to the most appropriate 
evaluation, the Board concludes that the veteran's PTSD 
warrants a 100 percent evaluation.


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, an evaluation of 100 percent for PTSD is 
granted.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


